Exhibit AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT Amendment No. 1, dated as of December 30, 2009 (this “Amendment”), to the Employment Agreement (the “Agreement”), dated as of January 17, 2007 by and among SYSTEMAX INC., a Delaware corporation (the “Company") and LAWRENCE P. REINHOLD (the "Employee"). RECITALS WHEREAS, the Company and the Employee desire to amend the Agreement as set forth in this Amendment. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: 1.
